Argued October 22, 1929.
This judgment cannot be sustained.
According to plaintiff's own story, when he, traveling east on Arch Street, passed the houseline of Millick Street the defendant's coal truck coming north on his right was thirteen feet distant from Arch Street. Plaintiff was traveling 18 to 20 miles an hour; defendant's truck 25 to 30 miles an hour. They were approaching the intersection at substantially the same time. The defendant had the right of way: Act of April 27, 1925, P.L. 254, 279. It was plaintiff's duty to stop and let the car coming from his right pass unless he was so far in advance as to afford him reasonable time to clear the crossing ahead of defendant; and he was bound to have his car under such control that he could stop. In the circumstances above related no reasonably prudent man would be justified in believing that he could clear the intersection of the *Page 172 
paths of the two vehicles before the defendant's truck arrived there. See Lochetta v. Cunningham Cab Co., 98 Pa. Super. 4. Plaintiff was guilty of contributory negligence, and the court below should have so ruled as matter of law.
The assignments of error are sustained. The judgment is reversed and is here entered for the defendant.